RABINOWITZ, Justice,
dissenting in part:
I dissent from the majority’s holding regarding the effect of the post-judgment dismissal of the California paternity suit on the November 1980 arrears judgment.
I do agree with the Court’s statement that a temporary duty of support can be established by a preliminary finding of paternity and that this duty can be enforced regardless of the outcome of the pending *770paternity litigation. Nevertheless, in my view paternity cases are distinguishable from divorce cases in the following respects. In a divorce action an ongoing support obligation exists; in a paternity suit no underlying obligation exists unless and until there is a determination of paternity. In divorce cases a pendente lite order defines an existing right, whereas in paternity cases the pendente lite order creates a new and temporary right. Therefore, the temporary child support order pending a paternity determination should be of limited duration.
Rubalcava should not be required to pay temporary support for longer than is reasonably necessary to determine paternity. Requiring him to pay nearly ten years of arrearages without a final determination of paternity is unreasonable. To hold otherwise would deny the importance of a final determination, would fail to encourage plaintiffs in paternity suits to pursue prompt resolution of their cases, and would deny the party subject to the temporary order the opportunity to a full trial on the merits prior to the enforcement of a judgment against him.
Thus, the validity of a temporary support order is independent of the resolution of the underlying proceeding, but where there is not already an existing duty of support, a temporary order must be limited to a duration reasonably necessary to make a final determination of the duty of support.
Under the circumstances of this case, I think five years is a presumptively reasonable time within which to require Hall to pursue the paternity claim. Thus, I would hold that Rubalcava should not be held liable for more than five years of temporary support.1

. Since section 583(b) of the California Code of Civil Procedure requires dismissal of actions for lack of prosecution only following five years of inactivity, I think that five years is a presumptively reasonable time to require Hall to bring the paternity suit to trial.